Citation Nr: 0319121	
Decision Date: 08/06/03    Archive Date: 08/13/03

DOCKET NO.  00-23 587	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to an increased evaluation for a lumbar spine 
disability manifested by degenerative disc disease, currently 
evaluated as 20 percent disabling prior to September 23, 
2002.

2.  Entitlement to an increased evaluation for a lumbar spine 
disability manifested by degenerative disc disease, evaluated 
as 20 percent disabling from September 23, 2002.

3.  Entitlement to an increased evaluation for degenerative 
joint disease of the right hip evaluated as 40 percent 
disabling prior to June 5, 2000.

4.  Entitlement to an increased evaluation for degenerative 
joint disease of the right hip, status post arthroplasty, 
currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Carol L. Eckart


INTRODUCTION

The veteran served on active duty from June 1943 to January 
1946.  He was a prisoner of war (POW) of the German 
Government from September 1944 to April 1945.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of May 2000 from the 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) in Salt Lake City, Utah.  The RO denied entitlement to a 
rating in excess of 30 percent for degenerative joint disease 
of the right hip.

While the matter was pending, the RO through an August 2000 
decision of a Decision Review Officer (DRO) assigned a 40 
percent evaluation for the right hip disorder prior to May 5, 
2000, when a temporary 100 percent evaluation was assigned.  
Effective August 1, 2001 the evaluation was decreased to 30 
percent for the right hip disability.  

This case also comes before the Board from a rating decision 
of October 2001 from the RO in Cleveland, Ohio.  The RO 
denied entitlement to a rating in excess of 20 percent for 
degenerative joint and disc disease of the lumbar spine.

The veteran has alleged that clear and unmistakable error 
exists in a July 1946 rating decision that denied entitlement 
to service connection for a back disorder.  This matter was 
previously referred to the RO by the Board and if the RO has 
not yet addressed this matter, it is referred again to the RO 
for further disposition.

Effective September 23, 2002 the criteria for evaluating 
intervertebral disc syndrome were revised; this change is 
reflected in the issues enumerated on the front page of this 
decision.  

In May 2003, the veteran submitted a claim for entitlement to 
service connection for a stomach disorder as secondary to his 
POW experience.  As this issue has been neither procedurally 
prepared nor certified for appellate review, the Board is 
referring it to the RO for initial consideration, 
clarification, and appropriate adjudicative action.  Godfrey 
v. Brown, 7 Vet. App. 398 (1995).

The issues regarding entitlement to an evaluation in excess 
of 40 percent prior to May 5, 2000 and a current evaluation 
in excess of 30 percent for a right hip disability will be 
addressed in the Remand portion of this decision. 


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.

2.  Prior to September 23, 2002, the service-connected 
degenerative disc disease of the lumbar spine was manifested 
by severe limitation of motion and complaints of radiating 
pain and numbness, productive of no more than severe 
disability with recurring attacks and intermittent relief.

3.  From September 23, 2002, the revised rating criteria for 
intervertebral disc syndrome are more favorable to the 
veteran.

4.  From September 23, 2002, the veteran's degenerative disc 
disease of the lumbar spine is manifested by severe 
limitation of motion of the lumbar spine, and complaints of 
chronic pain and numbness, which radiate down and cause 
symptoms of claudication in the veteran's left lower 
extremity that more closely resemble moderately severe 
incomplete paralysis of the sciatic nerve.


CONCLUSIONS OF LAW

1.  The schedular criteria for an evaluation of 40 percent 
for degenerative disc disease of the lumbar spine, prior to 
September 23, 2002, have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§  4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5293 (effective prior to September 23, 2002).

2.  From September 23, 2002, the schedular criteria for a 
separate 40 percent rating for limitation of motion of the 
lumbar spine, the orthopedic manifestation of degenerative 
disc disease of the lumbar spine, have been met.  38 U.S.C.A. 
§§ 1155, 5107; 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5293 (2002).

3.  From September 23, 2002, the schedular criteria for a 
separate 40 percent rating for sciatic neuropathy of the 
lumbar spine, the neurologic manifestation of degenerative 
disc disease of the lumbar spine, have been met. 38 U.S.C.A. 
§§ 1155, 5107; 38 C.F.R. § 4.124a, Diagnostic Code 8520 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The claims file reflects that the veteran was a POW of the 
German government for seven months from September 1944 to 
April 1945 after his plane was shot down.  He indicated that 
he injured his back parachuting from the plane and went on a 
900-mile forced march while a POW.

A March 1952 VA examination diagnosed radiculitis, L2 and L3, 
left lumbosacral plexus, and strain, lumbosacral, chronic.  X 
ray findings did not reveal evidence of arthritic changes.  
The RO denied entitlement to service connection for a back 
disability in a rating decision dated the same month.

A January 1989 POW examination revealed X-ray diagnosis of 
degenerative disc disease of the mid and lower lumbar spine.  

By rating decision of June 1989, the RO granted service 
connection for degenerative disc disease of the lumbar spine 
and assigned a 10 percent evaluation.  Subsequently the 
evaluation was increased to 20 percent disabling in a 
February 1996 rating decision.

In October 2001 the RO denied entitlement to a rating in 
excess of 20 percent for the veteran's service connected 
degenerative joint and disc disease of the lumbar spine.  The 
veteran has appealed this decision.  Evidence submitted in 
support of an increased rating includes an August 2001 VA 
examination report which reflects complaints of back pain to 
some degree on a daily basis.  He was noted to get some 
radicular symptoms in the left leg posteriorly.  There was no 
numbness and he denied weakness of the left leg as compared 
to the right.  He had morning stiffness.  

Coughing and sneezing were said to exacerbate the pain, as 
did bending.  He avoided activities such as weeding his 
garden due to this.  He did not take medication for his back.  
Flare-ups of pain had not occurred since he quit working and 
he had no resultant additional loss of motion, fatigue or 
incoordination.  He was also noted to have an onset of left 
hip pain, which was said to be due to claudication involving 
both extremities and was noted to be followed by vascular 
service for this problem.  He was also noted to have 
bilateral knee pain due to claudication.  

On physical examination, he had some flattening of the usual 
lordotic curve.  There was no tenderness or spasm.  He had 70 
degrees of forward flexion, 5 degrees of hyperextension, 
lateral bending of 15 degrees in both directions and rotation 
of 15 degrees in both directions.  Deep tendon reflexes were 
equal at the knees and ankles.  Motor tests revealed the 
quadriceps and anterior tibial group to be 4/5 bilaterally.  
Sensation was intact throughout.  The diagnosis was 
degenerative joint and degenerative disc disease of the 
lumbar spine.  Also diagnosed was claudication secondary to 
vascular insufficiency resulting in bilateral lower extremity 
pain including the hips and knees.

VA treatment records from 2000 to 2001 primarily reflect 
treatment for medical conditions other than those affecting 
the lumber spine.  However, the problem list on follow-ups in 
May 2000, October 2000 and February 2001 listed degenerative 
arthritis of the back as well as of the knee and hip.  

VA treatment records from 2001 to 2002 reflect the veteran 
being referred to the vascular lab in May 2001 for 
claudication symptoms within two to three blocks of walking, 
abated by rest.  He underwent a vascular examination in July 
2001 for claudication symptoms.  His complaints of a general 
ache spanning the entire leg were noted, and he was unable to 
walk more than 150 feet without his legs beginning to hurt.  
He did not have any rest pain, paralysis or temperature 
change that he could note.  

While walking, he could relieve his pain by stopping and 
standing for a moment.  The examiner reviewed the vascular 
study and noted diffuse plaque bilaterally with equal 
distribution in the right and left side.  The veteran was 
placed on exercise therapy.  By October 2001 his claudication 
was much improved and he was able to walk two miles in 35 
minutes with only a few stops.  The improvement in his 
claudication was attributed to medication he was taking.  In 
January 2002 his back degenerative arthritis was noted and 
his claudication symptoms were said to be much better, with 
some night muscle cramping.  In May 2002 his claudication 
pattern was described as stable and he appeared to be able 
bodied.  

The report of a February 2002 VA examination addressed 
complaints of claudication symptoms in the veteran's legs, 
which were attributed to vascular insufficiency.  The 
examination also addressed questions regarding the possible 
relationship between hip and knee problems and his low back 
problems.  There were no findings specifically regarding the 
severity of any low back complaints.  

Private treatment records from the 1950's through the 1980's 
submitted by the veteran in June 2003 include records from 
July 1989 showing computerized axial tomographic (CAT) scan 
evidence showing some hypertrophic spurring on L5-S1 on the 
left.  He was noted to have some pain in his leg and some 
right leg weakness with toe walking.  He was given flexeril 
to relieve muscle spasm.  

Private treatment records from 2002 through 2003 submitted in 
June 2003 address gastrointestinal complaints and contain no 
reference to back problems.

The report of a May 2003 VA examination reflects that the 
examiner reviewed the claims file and examined the veteran.  
He related having numerous episodes of back pain, some with 
severe sciatica and numbness of the left leg.  He indicated 
he had lost a couple days of work with each episode, and then 
was able to return to work when his back symptoms subsided.  
He claimed that he would not be able to work now due to back 
and leg problems.  He related his history of right hip pain 
that resulted in a total hip replacement in June 2000.  

He indicated that his right hip had been relieved by this 
replacement.  His main problem currently was an inability to 
walk for more than very short distances.  He could no longer 
walk and play golf like he used to because of pain radiating 
into the left calf, going up the left leg to the anterior 
part of the knee and into the thigh.  When this happened, he 
would be able to stop and rest for a very short period of 
time, then could walk another short distance before resting 
again.  The examiner noted that this condition affecting the 
left leg was "claudication."  

On physical examination the veteran was noted to have 
bilateral varus knees, more prominent on the right than left.  
His knee kick and ankle jerk reflexes were absent 
bilaterally.  While standing, he did not have spasm in the 
back.  He was able to flex the back 60 degrees and extend the 
back 10 degrees.  Right bending was 15 degrees and left 
bending was 5 degrees.  Straight leg raising was accomplished 
to 60 degrees bilaterally, and caused pain at the 60-degree 
level.  While sitting, he did not have the expected dependent 
rubor of his feet.  The examiner could palpate both femoral 
pulses and both were fairly normal in strength.  The veteran 
did have a left dorsalis pedis pulse.  

The examiner did not have access to a Doppler machine, and 
could not clinically feel the veteran's right dorsalis pedis 
pulse or posterior tibial pulses.  The veteran did have hair 
on both his great toes which indicated that his circulatory 
problem was not extremely serious at this time.  

Lumbar X-rays were taken and revealed the L5-S1 space to be 
basically absent, with no disc space at all posteriorly.  
There was 70 percent narrowing of the L4-5 disc space and 30 
percent narrowing of the L3-4 disc space.  There was 
arthritic lipping about the vertebral bodies, particularly at 
the L4-5 level.  

The diagnosis was chronic lumbosacral instability with 
lumbosacral disc disease at three levels, and osteoarthritis 
of the lumbosacral spine.  The examiner commented that the 
veteran's main problem at this time was claudication.  This 
caused him to only be able to walk for short distances before 
needing to rest for short periods during the walk.  

The examiner noted that the veteran's vascular problem was 
not nearly as serious as had been expected, given his 
history.  The examiner remarked that there are two kinds of 
claudication; one caused by vascular or blood supply problems 
to the lower extremities, and one caused by spinal stenosis 
with neurological type causes.  The examiner opined that the 
veteran probably has these two types of causes for his 
claudication, but that the most significant part of his 
claudication was due to his lumbosacral spinal encroachment 
by arthritis.  

The examiner observed that the veteran's lumbar spine 
condition caused significant added impairment and estimated 
that a range of motion of the lumbar spine to 15 degrees in 
every direction would be an equivalent impairment.  


Criteria

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4 (2002).  Separate rating codes identify the various 
disabilities. 38 C.F.R. Part 4.  In determining the current 
level of impairment, the disability must be considered in the 
context of the whole-recorded history, including service 
medical records. 38 C.F.R. §§ 4.2, 4.41 (2002).  

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment, and the effect of pain on the functional 
abilities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2002); 
DeLuca v. Brown, 8 Vet. App. 202, 204-06 (1995).  
Additionally, as to intervertebral disc syndrome 
(intervertebral disc syndrome), See VAOPGCPREC 36-97.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion. 38 C.F.R. § 4.40 (2002).

The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement. 
38 C.F.R. § 4.45 (2002).

With any form of arthritis, painful motion is an important 
factor of disability.  The intent of the rating schedule is 
to recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  The joints 
involved should be tested for pain on both active and passive 
motion, in weight-bearing and nonweight-bearing and, if 
possible, with range of the opposite undamaged joint.  38 
C.F.R. § 4.59 (2002).

The United States Court of Appeals for Veterans Claims (CAVC) 
has held that, where entitlement to compensation has already 
been established, and an increase in the disability rating is 
at issue, the present level of disability is of primary 
concern.  Although a rating specialist is directed to review 
the recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7 (2002).

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings.  Nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20 (2002).

Under the Diagnostic Code (DC) addressing loss of motion, 
slight limitation of motion of the lumbar spine warrants a 10 
percent evaluation.  Moderate limitation of motion of the 
lumbar spine warrants a 20 percent rating.  Severe limitation 
of motion of the lumbar spine warrants a 40 percent 
evaluation. 38 C.F.R. § 4.71a DC 5292.

The Board points out that there have been recent changes in 
the law regarding the veteran's intervertebral disc syndrome.  
Since this change occurred while the veteran's appeal was 
pending, application of both the old and revised law is 
considered and the law that is more favorable to the 
veteran's claim is applied.  See Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13.  The veteran was provided with both the old 
and revised law regarding this DC in a November 2002 
notification letter.

However, it is important to note that the Board must apply 
the old law prior to the effective date of the new law.  See 
Green v. Brown, 10 Vet. App. 111, 116-119 (1997) and 38 
U.S.C.A. § 5110(g) (West 2002) (where compensation is awarded 
pursuant to any Act or administrative issue, the effective 
date of such award or increase shall be fixed in accordance 
with the facts found, but shall not be earlier than the 
effective date of the Act or administrative issue).

In this case the veteran has been awarded a 20 percent 
evaluation for intervertebral disc syndrome prior to the 
enactment of the new law.

The previous criteria under DC 5293 provide for a 
noncompensable rating when intervertebral disc syndrome is 
postoperative and cured.  A 10 percent evaluation is 
warranted when this disorder is mild.  A 20 percent rating is 
for assignment for moderate intervertebral disc syndrome, 
with recurring attacks.  For a 40 percent rating, 
intervertebral disc syndrome must be severe with recurring 
attacks and with intermittent relief.  A 60 percent rating is 
warranted when intervertebral disc syndrome is pronounced 
with persistent symptoms compatible with sciatic neuropathy 
with characteristic pain and demonstrable muscle spasm, 
absent ankle jerk, or other neurological findings appropriate 
to site of disease disc, with little intermittent relief. 38 
C.F.R. § 4.71a, DC 5293 (effective prior to September 23, 
2002).

Under the revised criteria for rating intervertebral disc 
syndrome, a 10 percent evaluation may be assigned with 
incapacitating episodes having a total duration of at least 
one week but less than two weeks during the past 12 months; 
20 percent with incapacitating episodes having a total 
duration of at least two weeks but less than four weeks 
during the past 12 months; 40 percent with incapacitating 
episodes having a total duration of at least four weeks but 
less than six weeks during the past 12 months; 60 percent 
with incapacitating episodes having a total duration of at 
least six weeks during the past 12 months. 38 C.F.R. § 4.71a; 
DC 5293 (effective September 23, 2002).

Note (1): For purposes of evaluations under 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.

Note (2): When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurologic disabilities 
separately using evaluation criteria for the most appropriate 
neurologic diagnostic code or codes.

Note (3): If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, each segment on the 
basis of chronic orthopedic and neurologic manifestations or 
incapacitating episodes, whichever method results in a higher 
evaluation for that segment.

For diseases of the peripheral nerves, disability ratings are 
based on whether there is complete or incomplete paralysis of 
the particular nerve.  The term "incomplete paralysis" 
indicates a degree of lost or impaired function substantially 
less than the type pictured for complete paralysis given with 
each nerve, whether due to varied level of the nerve lesion 
or to partial regeneration.  See 38 C.F.R. § 4.124a, Diseases 
of the Peripheral Nerves.  When the involvement is wholly 
sensory, the rating should be for the mild, or at most, the 
moderate degree. Id.

Neuritis, cranial or peripheral, characterized by loss of 
reflexes, muscle atrophy, sensory disturbances, and constant 
pain, at times excruciating, is to be rated on the scale 
provided for injury of the nerve involved, with a maximum 
equal to severe, incomplete, paralysis.  The maximum rating 
which may be assigned for neuritis not characterized by 
organic changes referred to in this section will be that for 
moderate, or with sciatic nerve involvement, for moderately 
severe, incomplete paralysis. 38 C.F.R. § 4.123 (2002).

Neuralgia, cranial or peripheral, characterized usually by a 
dull and intermittent pain, of typical distribution so as to 
identify the nerve, is to be rated on the same scale, with a 
maximum equal to moderate incomplete paralysis.  See nerve 
involved for diagnostic code number and rating.  Tic 
douloureux, or trifacial neuralgia, may be rated up to 
complete paralysis of the affected nerve.  38 C.F.R. § 4.124 
(2002).

A 10 percent evaluation is warranted for mild incomplete 
paralysis of the sciatic nerve.  A 20 percent evaluation 
requires moderate incomplete paralysis.  A 40 percent 
evaluation requires moderately severe incomplete paralysis.  
A 60 percent rating requires severe incomplete paralysis.  
The term "incomplete paralysis" indicates a degree of lost or 
impaired function that is substantially less than that which 
is described in the criteria for an evaluation for complete 
paralysis of this nerve, whether the less than total 
paralysis is due to the varied level of the nerve lesion or 
to partial nerve regeneration.  An 80 percent evaluation 
requires complete paralysis.  When there is complete 
paralysis the foot dangles and drops, no active movement of 
the muscles below the knee is possible, and flexion of the 
knee is weakened or (very rarely) lost. 38 C.F.R. §§ 4.123, 
4.124, 4.124a, Codes 8520, 8620, 8720.

A 20 percent evaluation is warranted for moderate incomplete 
paralysis of the external popliteal nerve (common peroneal).  
A 30 percent evaluation is assigned for severe incomplete 
paralysis, and a 40 percent evaluation is warranted for 
severe complete paralysis of the external popliteal nerve 
manifested by foot drop and slight droop of first phalanges 
of all toes, cannot dorsiflex the foot, extension (dorsal 
flexion) of proximal phalanges of toes lost; abduction of 
foot lost, adduction weakened; anesthesia covers entire 
dorsum of foot and toes.  Under 38 C.F.R. § 4.124a, 
Diagnostic Codes 8521, 8621, 8721.

A 10 percent rating is assigned for mild incomplete paralysis 
of the internal popliteal nerve (tibial).  A 20 percent 
evaluation requires moderate incomplete paralysis; a 30 
percent rating requires severe incomplete paralysis; and a 40 
percent rating requires complete paralysis with plantar 
flexion lost, frank adduction of foot impossible, flexion and 
separation of toes abolished; no muscle in sole can move. 38 
C.F.R. § 4.124a (2002), Diagnostic Codes 8524, 8624, 8724.

A 10 percent evaluation is for mild and moderate incomplete 
paralysis of the posterior tibial nerve.  A 20 percent 
evaluation is warranted for severe incomplete paralysis.  A 
30 percent rating is warranted for complete paralysis that 
includes all muscles of the sole of the foot, frequently 
accompanied by painful paralysis of a causalgic nature, and 
when the toes cannot be flexed, adduction is weakened, and 
plantar flexion is impaired.  38 C.F.R. § 4.124a Diagnostic 
Codes 8525, 8625, 8725 (2002).

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is:  A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards. 38 C.F.R. § 3.321(b)(1) (2002).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  Where there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant. 38 U.S.C.A. § 5107 
(West Supp. 2002).


Analysis

Preliminary Matter: Duty to Assist

The Board initially notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. 106-475, § 
7(b), 114 Stat. 2096, 2099-2100 (2000), 38 U.S.C.A. § 5107 
note (Effective and Applicability Provisions).  Among other 
things, this law eliminates the concept of a well-grounded 
claim and supersedes the decision of the CAVC in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom.  Morton v. 
Gober, 14 Vet. App. 174 (2000) (per curiam order), which held 
that VA cannot assist in the development of a claim that is 
not well grounded.

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date. 
VCAA, Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 
(2000). 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions); see generally Holliday v. Principi, 14 Vet. App. 
280 (2001); see also Karnas, supra.

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000. 66 Fed. Reg. 45, 
620, 45, 630-45, 632 (August 29, 2001) (codified at 38 C.F.R. 
§ 3.159).

In Disabled American Veterans, et al. v. Secretary of 
Veterans Affairs, Nos. 02-7304, -7305, -7306, (Fed. Cir. May 
1, 2003), the United States Court of Appeals for the Federal 
Circuit (CAFC) determined that 38 C.F.R. § 19.9(a)(2) is 
inconsistent with 38 U.S.C. § 7104(a).   

The CAFC invalidated 38 C.F.R. § 19.9(a)(2) because, in 
conjunction with the amended regulation codified at 
38 C.F.R. § 20.1304, it allows the Board to consider 
additional evidence without having to remand the case to the 
agency of original jurisdiction for initial consideration and 
without having to obtain the appellant's waiver.  The CAFC 
held that this is contrary to the requirement of 38 U.S.C. 
§ 7104(a).  

The CAFC also determined that 38 C.F.R. § 19.9(a)(2)(ii), 
which provides "no less than 30 days to respond to notice," 
is contrary to 38 U.S.C. § 5103(b).  The CAFC invalidated 38 
C.F.R. § 19.9(a)(2)(ii), which requires the Board "to 
provide the notice required by 38 U.S.C. [§] 5103(a)" and 
"not less than 30 days to respond to the notice," because 
it is contrary to 38 U.S.C. § 5103(b), which provides the 
claimant one year to submit evidence.  

Where the law and regulations change while a case is pending, 
the version more favorable to the appellant applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 1 
Vet. App. 308, 312-313 (1991).  The Board is of the opinion 
that the new duty to assist law has expanded VA's duty to 
assist (e.g., by providing specific and expanded provisions 
pertaining to the duty to notify), and is therefore more 
favorable to the veteran.  Therefore, the amended duty to 
assist law applies. Id.

In the case at hand, the Board is satisfied that the duty to 
notify and the duty to assist have been met under the new 
law.

The duty to notify has been satisfied as the veteran has been 
provided with notice of what is required to substantiate his 
claim.  The RO, through its issuance of its rating decisions, 
statement of the case, supplemental statements of the case, 
and associated correspondence, has given the veteran notice 
of the information and evidence necessary to substantiate his 
claim.  That is, he was provided with notice of the 
regulations pertaining to the disability at issue, a 
rationale of the denial, and he was notified of his appellate 
rights.

The RO's February 2002 Statement of the Case and a separate 
VCAA letter advised the veteran of the newly enacted 
provisions of the VCAA.  In the letter dated in July 2002, 
the provisions and requirements of the VCAA of 2000 were 
discussed and the RO advised him what evidence VA would 
obtain on his behalf and what evidence he should submit or 
aid the RO in obtaining.  Although this letter provided the 
veteran with 30 days to submit additional evidence, contrary 
to the CAVC decision of Disabled American Veterans, et al. v. 
Secretary of Veterans Affairs, the Board notes that a year 
has now passed prior to a final decision having been 
promulgated by the Board.  

In this case, a preliminary review of the record shows that 
VA has made reasonable efforts to obtain evidence necessary 
to substantiate the veteran's claim.

The Board notes that a variety of extensive records have been 
associated with the claims folder including SMRs, postservice 
private and VA treatment records, as well as multiple VA 
examination reports.  The most recent VA examination, 
conducted in May 2003 includes a consideration of the revised 
Diagnostic Code 5293.  

The evidence of record provides a complete basis for 
addressing the merits of the veteran's claim as cited above 
at this time.  Therefore, the duty to assist has been 
satisfied in this case. 38 U.S.C.A. § 5103A (West Supp. 
2002); see also 66 Fed. Reg. 45,620, 45,630 (August 29, 2001) 
(codified at 38 C.F.R. § 3.159).

In its many correspondences with the veteran, including the 
above cited April 2002 statement of the case, the RO has 
informed him of the evidence he should obtain and which 
evidence it would retrieve as specified.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

As noted above, the RO has considered the veteran's claim 
under the new law.  In light of the foregoing, the Board is 
satisfied that all relevant facts have been adequately 
developed to the extent possible; no further assistance to 
the appellant in developing the facts pertinent to his claim 
is required to comply with the duty to assist him as mandated 
by 38 U.S.C.A. §§ 5103, 5103A (West Supp. 2002).

In any event, any deficiency in the duty to assist is 
rendered moot in light of the favorable decision to be 
rendered below.

The Board now turns to an evaluation of the veteran's claim 
on the merits.


Increased rating for degenerative disc 
disease, lumbar spine, prior to September 
23, 2002

For the period prior to September 23, 2002, only the old 
version of the Code was in effect.  That version of DC 5293 
provides that a 40 percent disability evaluation is warranted 
for severe intervertebral disc syndrome with recurring 
attacks and intermittent relief.  A 60 percent evaluation is 
warranted where the evidence demonstrates pronounced 
intervertebral disc syndrome manifested by persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc with little intermittent relief.

Another applicable DC for limitation of motion provides that 
a 40 percent evaluation is the maximum allowable evaluation 
for severe limitation of motion.  

After thoroughly reviewing the evidence of record, the Board 
concludes that, prior to September 23, 2002, an increased 
rating of 40 percent disabling, but no more is warranted.

The medical evidence of record does reflect that as far back 
as July 1989 there was CAT scan evidence of hypertrophic 
spurring on L5-S1 on the left, and the veteran had some pain 
and weakness in his left leg.  Claudication symptoms were 
noted in May 2001 to affect his ability to walk more than 
short distances before having to stop and rest.  However 
these symptoms at that time were thought to be purely 
vascular in nature.  The report of an August 2001 examination 
is noted to reveal complaints of back pain of some degree on 
a daily basis, with occasional radicular symptoms to the left 
leg.  
However, he did not have numbness or weakness of the affected 
extremity.  Activities such as bending exacerbated his pain 
and he was unable to do garden work because of this.  Most 
significantly however, are the range of motion findings which 
reflect a severe limitation of motion of only 5 degrees 
extension.  

Based on the above and with application of reasonable doubt, 
the Board finds that the evidence prior to September 23, 
2002, more closely resembles a disability of 40 percent under 
the old version of Diagnostic Code 5293 for severe 
intervertebral disc syndrome with recurring attacks and with 
intermittent relief.  

However this evidence prior to September 23, 2002 does not 
depict a disability picture commensurate with the criteria 
for the maximum disability evaluation of 60 percent under the 
old version of Diagnostic Code 5293.  The veteran's 
claudication symptoms of May 2001, which are now shown to be 
in large part due to his spinal stenosis as well as on a 
vascular basis, were noted to have greatly improved by 
October 2001 and were stable by May 2002.  His lumbar pain 
and neurological manifestations therefore while shown to be 
severe, did not resemble pronounced intervertebral disc 
syndrome with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to site of disease disc, with little intermittent 
relief.  


Increased rating for degenerative disc 
disease, lumbar spine, beginning on 
September 23, 2002

Beginning on September 23, 2002, the effective date of the 
revisions to Diagnostic Code 5293, the veteran is entitled to 
consideration under both versions of the Code.  Again the 
Board does not find that the veteran's lumbar spine symptoms 
to more closely resemble a 60 percent evaluation under the 
old DC for pronounced intervertebral disc syndrome with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of disease disc, with little intermittent relief.  

Although he was noted to have absent ankle jerk reflexes, 
other findings from the May 2003 VA examination did not 
reveal the lumbar spine's symptoms to be "pronounced."  He 
did not have spasm on clinical examination and he was able to 
perform straight leg raising to 60 degrees.  He described 
"numerous" episodes of back pain, varying in severity and 
with intermittent episodes of relief.  The primary complaints 
now appear to be centered around the veteran's left leg 
claudication symptoms.  Thus an evaluation in excess of 40 
percent disabling is not warranted under the old DC 5293.  

However, as will be explained in the paragraphs that follow, 
the Board finds support for an increased rating on the basis 
of the new provisions.

As revised effective September 23, 2002, Diagnostic Code 5293 
states that intervertebral disc syndrome is to be evaluated 
either based on the total duration of incapacitating episodes 
over the past 12 months, or by combining under 38 C.F.R. § 
4.25 the separate evaluations of its chronic orthopedic and 
neurologic manifestations along with evaluations for all 
other disabilities, whichever method results in the higher 
evaluation.

Under Diagnostic Code 5293, as in effect from September 23, 
2002, a 10 percent disability evaluation is warranted where 
the evidence shows incapacitating episodes having a total 
duration of at least 1 week but less than 2 weeks during the 
past 12 months.  A 20 percent rating applies where there are 
incapacitating episodes having a total duration of at least 2 
weeks, but less than 4 weeks during the past 12 months.  A 40 
percent rating is warranted for incapacitating episodes 
having a total duration of at least 4 weeks but less than 6 
weeks during the last 12 months.  Finally, a 60 percent 
disability rating is warranted where the evidence reveals 
incapacitating episodes having a total duration of at least 6 
weeks during the past 12 months.

Note (1) to the new version of Diagnostic Code 5293 defines 
an "incapacitating episode" as "a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician. 

"Chronic orthopedic and neurologic manifestations" were 
defined as "orthopedic and neurologic signs and symptoms 
resulting from intervertebral disc syndrome that are present 
constantly, or nearly so."

The evidence does not establish incapacitating episodes, as 
defined by Note 1 to Diagnostic Code 5293, having a total 
duration of at least 6 weeks during the past 12 months.  In 
fact, there is no indication that bed rest was prescribed by 
a physician at any time within the last 12 months.  As such, 
the revised version of Diagnostic Code 5293 can not serve as 
a basis for an increased rating, and the highest possible 
rating based on incapacitating episodes remains at 40 
percent.

Under the new version of Diagnostic Code 5293, the Board must 
consider whether separate evaluations for chronic orthopedic 
and neurologic manifestations, when combined under 38 C.F.R. 
§ 4.25 with evaluations for all other disabilities, results 
in a higher disability rating for his intervertebral disc 
syndrome than the 40 percent arrived at on the basis of 
incapacitating episodes.

The Board will first analyze the chronic orthopedic 
manifestations of the veteran's degenerative disc disease of 
the lumbar spine.  One relevant Code section in this regard 
is Diagnostic Code 5292, concerning limitation of motion of 
the lumbar spine.  As previously noted, at his May 2003 VA 
examination, the veteran's range of motion was as follows: 
flexion to 60 degrees; extension to 10 degrees; right lateral 
flexion to 15 degrees; and left lateral flexion to 5 degrees.  
The examiner estimated an added loss of motion of 15 degrees 
in all planes due to functional impairment.  

The Board finds that, the range of motion results, coupled 
with the veteran's objectively confirmed complaints of pain, 
warrants a finding of severe limitation of motion under 
Diagnostic Code 5292, which warrants a 40 percent evaluation.  
The consideration of pain is appropriate and conforms to the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. Brown, 
8 Vet. App. 202, 206-07 (1995).

As the medical evidence does not establish fracture or 
ankylosis, Diagnostic Codes 5285, 5286 and 5289 are not for 
application.  The only other potentially applicable 
Diagnostic Code with respect to the orthopedic manifestations 
of the veteran's service-connected degenerative disc disease 
of the lumbar spine is Diagnostic Code 5295, for lumbosacral 
strain.  However, as that Code section does not provide for a 
rating in excess of the 40 percent to which the veteran is 
entitled under 5292, there is no need for further discussion 
of that Code section.

The Board will now determine an appropriate rating for the 
veteran's neurological manifestations of his service-
connected degenerative disc disease of the lumbar spine.  The 
following Diagnostic Codes are potentially relevant to the 
veteran's neurological symptomatology: Diagnostic Code 8520, 
for the sciatic nerve; Diagnostic Code 8521, for the external 
popliteal nerve (common peroneal); Diagnostic Code 8523 for 
the anterior tibial nerve (deep peroneal); Diagnostic Code 
8524, for the interior popliteal nerve (tibial); Diagnostic 
Code 8525, for the posterior tibial nerve; Diagnostic Code 
8526, for the anterior crural nerve (femoral); and Diagnostic 
Code 8529, for the external cutaneous nerve of the thigh.

As the medical evidence does not specifically state which 
nerves were affected by the veteran's low back disability, 
the Board will simply apply the Diagnostic Code affording the 
highest possible rating evaluation for "moderate" 
neurological symptoms.  In this manner, the Board satisfies 
its obligation to resolve all reasonable doubt in favor of 
the veteran.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  

In the present case, five Diagnostic Codes (8520, 8521, 8524, 
8525, and 8526) afford a rating of 10 percent for mild 
incomplete paralysis and 20 percent for moderate incomplete 
paralysis.  All remaining potentially relevant Code sections 
provide only noncompensable evaluations for mild and 10 
percent evaluations for moderate incomplete paralysis.  DC 
8520 also provides for a 40 percent evaluation for a 
moderately severe incomplete paralysis and a 60 percent 
evaluation for severe incomplete paralysis with marked 
muscular atrophy.  




The remaining potentially relevant Code sections provide only 
a 30 percent evaluation for severe incomplete paralysis.  
Hence, the veteran is most advantaged by the use of 
Diagnostic Code 8520, for the sciatic nerve, in rating the 
neurologic manifestations of the disability at issue.

The Board finds that with application of reasonable doubt, 
the neurological manifestations of claudication shown by the 
VA examination of May 2003 to affect the left leg with pain 
radiating into the left calf and extending to the knee and 
thigh more closely resemble a moderately severe incomplete 
paralysis of the sciatic nerve.  

This is shown by the neurological manifestations of the left 
leg that included absent knee and ankle reflexes, with 
subjective complaints of pain affecting the left leg.  This 
pain was shown to restrict the veteran to only walking short 
distances before needing frequent intermittent rests.  Thus 
the veteran's neurolgical symptoms warrant a 40 percent 
evaluation under DC 8520.  However, the symptoms do not 
resemble a severe incomplete paralysis with marked muscle 
atrophy as there is no evidence of such atrophy of the left 
leg in the claims file.  

Applying the Combined Ratings Table of 38 C.F.R. § 4.25 to 
the veteran's ratings of 40 percent (orthopedic 
manifestations of his low back disability), and 40 percent 
(neurological manifestations of the sciatic nerve affecting 
the left leg), an evaluation of 60 percent is derived.  Such 
a 60 percent combined rating does not currently exceed the 
current 60 percent combined rating based on a single 
evaluation when the degenerative disc disease is evaluated on 
total incapacitating episodes.  However, separate orthopedic 
and neurologic ratings afford the potential for a higher 
combined evaluation if a rating for any other disability is 
increased, without a change in the separate ratings for the 
orthopedic and neurologic manifestations of the disability at 
issue.  Hence, the Board finds that the newer version of the 
rating criteria is more favorable to the veteran.


Extraschedular Evaluation

The CAVC has held that the Board is precluded by regulation 
from assigning an extraschedular evaluation under 38 C.F.R. § 
3.321(b)(1) in the first instance. Floyd v. Brown, 9 Vet. 
App. 88 (1996). The Board, however, is still obligated to 
seek all issues that are reasonably raised from a liberal 
reading of documents or testimony of record and identify all 
potential theories of entitlement to a benefit under the law 
or regulations.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the CAVC 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. § 
3.321(b)(1), or from reaching such conclusion on its own.  In 
the veteran's case at hand, the RO not only provided the 
veteran the criteria for assignment of an extraschedular 
evaluation, it also determined that his lumbar spine 
disability did not interfere in his ability to work.

The CAVC has held that the Board must address referral under 
38 C.F.R. § 3.321(b)(1) only where circumstances are 
presented which the VA Under Secretary for Benefits or the 
Director of the VA Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

The Board does not find the veteran's back disability picture 
to be unusual or exceptional in nature as to warrant referral 
of his case to the Director or Under Secretary for review for 
consideration of extraschedular evaluation under the 
provisions of 38 C.F.R. § 3.321(b)(1).

Currently the veteran is noted to be rated 100 percent 
disabled based on unemployablity for several service-
connected disabilities that include the low back.  He also is 
shown to have nonservice connected disabilities.  He has not 
worked for a number of years and his back disorder has not 
resulted in an unusually frequent number of hospitalizations.  

The current schedular criteria adequately compensate the 
veteran for the current nature and extent of severity of his 
lumbar spine disability.  Having reviewed the record with 
these mandates in mind, the Board finds no basis for further 
action on this question.


ORDER

Entitlement to an increased evaluation of 40 percent for a 
lumbar spine disability manifested as degenerative disc 
disease prior to September 23, 2002 is granted, subject to 
the laws and regulations governing the award of monetary 
benefits.

Entitlement to an increased evaluation of 60 percent for a 
lumbar spine disability manifested as degenerative disc 
disease from September 23, 2002 is granted, subject to the 
laws and regulations governing the award of monetary 
benefits.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the CAVC for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the CAVC.  See 
M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

In December 2002 the Board undertook additional development 
on the issue of entitlement to increased compensation 
benefits for the service-connected disability of the right 
hip pursuant to authority granted by 67 Fed. Reg. 3,099, 
3,104 (Jan. 23, 2002) (now codified at 38 C.F.R. 
§ 19.9(a)(2)).  This has been completed.  


In April 2003 the Board provided notice of the development as 
required by Rule of Practice 903.  (67 Fed. Reg. 3,099, 3,105 
(Jan. 23, 2002) (now codified at 38 C.F.R. § 20.903.)  The 
appellant submitted a new claim in May 2003.  He did not 
waive review of this matter by the agency of original 
jurisdiction in his correspondences.

In Disabled American Veterans, et al. v. Secretary of 
Veterans Affairs, Nos. 02-7304, -7305, -7306, (Fed. Cir. May 
1, 2003), the CAFC determined that 38 C.F.R. § 19.9(a)(2) is 
inconsistent with 38 U.S.C. § 7104(a).   

The CAFC invalidated 38 C.F.R. § 19.9(a)(2) because, in 
conjunction with the amended regulation codified at 
38 C.F.R. § 20.1304, it allows the Board to consider 
additional evidence without having to remand the case to the 
agency of original jurisdiction for initial consideration and 
without having to obtain the appellant's waiver.  The CAFC 
held that this is contrary to the requirement of 38 U.S.C. 
§ 7104(a).  

The CAFC also determined that 38 C.F.R. § 19.9(a)(2)(ii), 
which provides "no less than 30 days to respond to notice," 
is contrary to 38 U.S.C. § 5103(b).  The CAFC invalidated 38 
C.F.R. § 19.9(a)(2)(ii), which requires the Board "to 
provide the notice required by 38 U.S.C. [§] 5103(a)" and 
"not less than 30 days to respond to the notice," because 
it is contrary to 38 U.S.C. § 5103(b), which provides the 
claimant one year to submit evidence.  

In accordance with the December 2002 development the Board 
obtained additional evidence including a report of a VA 
examination and medical opinion conducted in May 2003.  This 
evidence has not been considered by the RO, and the appellant 
has not waived initial RO consideration of this evidence.  38 
C.F.R. § 20.1304.  

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the 
Veterans Claims Assistance Act of 2000 (VCAA) and its 
implementing regulations.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A and 5107 (West 2002) and 66 Fed. Reg. 45, 620 
(Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).

Accordingly, this case is REMANDED for the following action:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

2.  The RO should review the claims file 
to ensure that any notification and 
development action required by the VCAA 
of 2000 is completed.  

In particular, the RO should ensure that 
the new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (38 U.S.C.A. 
§§ 5102, 5103, 5103A and 5107) are fully 
complied with and satisfied.  

3.  The RO should review the May 2003 VA 
examination and medical opinion to ensure 
that they are responsive to and in 
complete compliance with the Board's 
directives and development and if not, 
the RO should implement corrective 
procedures, including additional 
examination and medical opinion if deemed 
warranted.  The Board errs as a matter of 
law when it fails to ensure compliance.  
Stegall v. West, 11 Vet. App. 268 (1998).  

4.  The RO should readjudicate the issues 
of entitlement to an evaluation in excess 
of 40 percent prior to June 5, 2000 and 
entitlement to a rating in excess of 30 
percent from June 5, 2000 for 
degenerative joint disease of the hip.  

This should include consideration of all 
evidence of record, including the 
evidence added to the record since the 
August 2002 supplemental statement of the 
case (SSOC).  

If the benefit requested on appeal is not granted to the 
appellant's satisfaction, the RO should issue a SSOC.  The 
SSOC must contain notice of all relevant action taken on the 
claim for benefits, to include a summary of the evidence and 
applicable law and regulations pertaining to the claim 
currently on appeal.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for further appellate review, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No action is 
required of the appellant until he is notified by the RO; 
however, the veteran is hereby notified that failure without 
good cause shown to report for any scheduled VA examinations 
may adversely affect the outcome of his claim for increased 
evaluation for service-connected disability of the right hip.  
38 C.F.R. § 3.655 (2002).  Moreover, the governing regulation 
provides that failure to report without good cause shown for 
any examination in connection with a claim for an increased 
rating will result in the denial of the claim.  38 C.F.R. 
§ 3.655 (2002); Connolly v. Derwinski, 1 Vet. App. 566 
(1991).



	                     
______________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



